Citation Nr: 1011337	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  04-42 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from October 1951 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and October 2005 rating 
decisions by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The June 2004 
decision denied service connection for a lumbar spine 
disability, while the October 2005 decision denied service 
connection for the cervical spine.

The Veteran offered testimony at a personal hearing before 
the undersigned Acting Veterans Law Judge held at the RO in 
March 2008.  During the course of that hearing, the Veteran, 
through his representative, moved to advance his case on the 
docket due to his age.  The undersigned granted the motion in 
April 2008. 

In May 2008, the Board remanded this case for further 
evidentiary development.  It has since been returned to the 
Board for further appellate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Although the Veteran was seen for low back complaints in 
service, no lumbar spine disability was shown until several 
years after service, and the only medical opinion to address 
the etiology of current degenerative joint disease of the 
lumbar spine weighs against the claim.

2.  The service treatment records do not show complaints, 
findings or diagnoses of a cervical spine condition during 
service, no cervical spine disability was shown until several 
years after service, and there is no medical evidence of a 
nexus between current degenerative joint disease of the 
cervical spine and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for degenerative disc 
disease of the cervical spine are not met.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in May 2008 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that he could send VA information that pertains to 
his claim.  The letter also provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the May 2008 letter, and opportunity for 
the Veteran to respond, the December 2009 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the aforementioned notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of case or SSOC, is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records, VA treatment 
records and the report of an April 2005 VA examination.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's March 2008 hearing, along with 
various written statements provided by the Veteran and by his 
representative, on his behalf.

As noted above, these claims were remanded in May 2008.  Upon 
remand, the RO was instructed to obtain private treatment 
records from Kaiser Permanente Northern California at Vallejo 
(1971-1975), Kaiser Permanente Southern California at Fontana 
(1975-1989), Davis Grant USAF Medical Center at Travis AFB 
(1971-1975), and Dr. Ronald Wyatt (2005 to the present).  The 
RO was also instructed to obtain treatment records from the 
Martinez Outpatient Clinic (1971- 1975), associated with the 
VA Northern California Health Care System, and the Anaheim 
Community Based Outpatient Clinic (1975-1982), associated 
with the VA Long Beach Health Care System.  Records from 
Kaiser Permanente and Dr. Ronald Wyatt have been associated 
with the claims file.  Letters dated in August 2008, 
September 2008, October 2008 and July 2009, indicated that 
there were no records available for Davis Grant USAF Medical 
Center at Travis AFB, the Martinez Outpatient Clinic, and the 
Anaheim Community Based Outpatient Clinic.

Therefore, the Board finds that the AMC substantially 
complied with the October 2007 remand directives, and that no 
further action in this regard is warranted.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where there 
was substantial compliance with Board's remand instructions).  
No further RO action on this claim, prior to appellate 
consideration, is required.  

The Veteran was afforded a VA examination regarding the 
lumbar spine condition.  With regard to the claimed cervical 
spine condition, the Board concludes that an examination is 
not necessary.  In so concluding, the Board notes that VA 
regulations provide that VA will assist the Veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim. 38 
C.F.R. § 3.159(c)(4)(i).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service. 38 C.F.R. § 3.159(c)(4)(i).  As will be discussed in 
detail below, because requirements in subsections (B) or (C) 
are not met with regard to the claim for service connection 
for a cervical spine disability, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, diabetes and heart disease, 
which are manifested to a compensable degree (10 percent for 
arthritis, diabetes and heart disease) within a prescribed 
period after discharge from service (one year for arthritis, 
diabetes and heart disease), even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309.

The Veteran asserts that he has current degenerative disc 
disease of the lumbar spine and cervical spine that is 
related to service.  However, considering the record -to 
include statements made by or on the Veteran's behalf-in 
light of the above, the Board finds that the criteria for 
service connection are not met.

The Veteran's service treatment records reflect that in July 
1954, the Veteran reported a dull steady aching pain in the 
low back and physical examination was negative.  In April 
1958 the Veteran presented with complaints of pain in the 
lumbar area that had been bothering him on and off for a 
month, no definite relationship to effort.  There was no 
limitation or motion or local tenderness of the back.  A 
December 1958 entry noted backaches.  In November 1965 the 
Veteran presented with reports of low back pain.  The report 
of a March 1971 separation examination was negative for 
findings or assessments of any back problems.  The report 
noted that the Veteran had occasional minor backaches that 
were relieved with ASA's.

On VA general examination in February 1973, the Veteran 
reported that he was rammed against a wall by an aircraft 
loader during service and that he subsequently developed 
chest pain.  He did not report any injury to the back and the 
rest of the examination report is  negative for any 
complaints, treatments or assessments of a back disability.

In November 1985, the Veteran presented with complaints of 
low back pain.  A November 1999 private X-ray report of the 
lumbar spine showed degenerative changes.  A November 2002 
private X-ray report of the lumbar spine showed diffuse 
degenerative changes.  A November 2003 private X-ray report 
demonstrated extensive cervical spondylosis.  A July 2004 X-
ray of the cervical spine demonstrated advanced hypertrophic 
degenerative arthritis.

The Veteran underwent a VA examination in April 2005.  The 
Veteran reported several episodes of lower back pain in 
service but did not remember a single episode of injury.  The 
diagnosis was low back pain by history and degenerative joint 
disease of the lumbar spine.  The examiner noted that the 
Veteran was first diagnosed with arthritis in 1999 by Dr. 
Wyatt.  The examiner indicated that there was no 
documentation that he could see for any type of diagnosis 
other than mechanical back pain related to his activities 
while in the military.  The examiner reported that he was 
unable to document any kind of degenerative changes in the 
Veteran's back until 2002 as the degenerative changes in the 
back were to the lower thoracic spine and not the lumbar 
spine.  The examiner opined that the degenerative changes in 
the lower back were related to the normal aging process and 
not primarily related to or connected to the mechanical back 
pain for which the Veteran was treated while on active duty 
in the military.

A September 2008 private X-ray revealed multiple cervical 
spondylosis with asymmetric cervical facet arthropathy.  

After carefully considering the pertinent evidence, to 
include the Veteran's assertions and testimony, and argument 
advanced by his representative, on his behalf, the Board 
finds that the preponderance of the evidence weighs against 
the claims.

Initially, the Board notes that there are no clinical 
findings or diagnoses of degenerative joint disease of the 
lumbar and cervical spine during service or for several years 
thereafter.  As indicated above, although the Veteran was 
treated for complaints of low back pain in service, no 
disability was found in service.  A November 1965 service 
treatment record reflects the Veteran's last complaint of 
back pain.  The report of the Veteran's March 1971 separation 
examination shows that the Veteran's back was evaluated as 
clinically normal with a notation that he had backaches 
during service. 

Additionally, the earliest evidence of a lumbar back 
disability was in November 1999, more than 18 years after the 
Veteran's discharge from service.  The earliest evidence of a 
cervical spine disability was in November 2003, more than 22 
years after the Veteran's discharge from service.  Clearly, 
such time period is well beyond the presumptive period for 
establishing service connection for arthritis as a chronic 
disease associated with the Veteran's period of active 
service.  The Board also points out that passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim of service connection.   See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Significantly, moreover, there is no competent evidence or 
opinion even suggesting that there exists a medical nexus 
between current degenerative joint disease of the lumbar and 
cervical spine and the Veteran's military service.  

Regarding the cervical spine disability, none of the private 
medical records or VA treatment records reflects any 
competent medical opinion relating the claimed cervical spine 
disability to service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion.

Regarding the lumbar spine disability, the only medical 
opinion to address the etiology of the degenerative joint 
disease of the lumbar spine disability weighs against the 
claim.  As indicated above, the April 2004 VA examiner opined 
that the degenerative changes in the lower back were related 
to the normal aging process and not primarily related to or 
connected to the mechanical back pain for which the Veteran 
was treated while on active duty in the military.  None of 
the competent medical evidence currently of record includes 
any contrary opinion (that is, one that actually supports the 
claim), and neither the Veteran nor his representative has 
presented or identified any such existing medical evidence or 
opinion.  

The Board also emphasizes that the fact that the Veteran's 
own reported history of a relationship between a back 
disability and service as reflected in his treatment records 
does not constitute competent evidence of the required nexus.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

In addition to the objective evidence noted above, in 
adjudicating these claims, the Board has considered the 
Veteran's and his representative's oral and written 
assertions.  While the Veteran is competent to report 
symptoms in service, with regard to the cervical spine, the 
service treatment records do not show any complaints 
regarding the cervical spine during service.  The first 
evidence of a cervical spine disability is in November 2003.  
As such, the Board finds that the Veteran's assertion 
regarding symptoms related to the cervical spine in service 
are not credible and are outweighed by the service treatment 
records which do not show a cervical spine disability.  With 
regard to the lumbar spine, while there is evidence of 
complaints related to the lumbar spine in service, there is 
no evidence of complaints regarding the lumbar spine at the 
time of the 1973 VA examination and the first evidence of the 
lumbar spine disability is show in 1999.  As such, to the 
extent that the Veteran is asserting that he has had lumbar 
spine symptoms since service, the Board finds this assertion 
not credible as it is outweighed by the medical evidence.  To 
the extent that the Veteran's assertions are offered to 
establish a relationship between a current lumbar and 
cervical spine disabilities and service, such evidence must 
fail.  The matter of medical etiology, or relationship-the 
matter on which these claims turn-is within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that service 
connection for degenerative joint disease of the lumbar and 
cervical spine disabilities must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied. 


____________________________________________
K.J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


